J8 44 (Rev. 06/17) Case 1:19-cv-17774 PyQuUMTECOVERSPPHR TY Page 1 of 4 PagelD: 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I, (a) PLAINTIFFS DEFENDANTS
Wesley Spence Humboldt Bay Shipping Company, B.V.
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(©) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Scott A. Poriner, Esq./Freedman & Lorry, P.C

1601 Market Street, Suite 1500
Philadelphia, PA 19403 (215) 925-8400

 

 

 

 

 

 

 

 

 

 

 

 

IL. BASIS OF JURISDICTION (Piace an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Sox for Defendant)
O11. U.S. Government O 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State £1) © 1 Incorporated or Principal Place g4 o4
of Business In This State
O02 US. Government 4 Diversity Citizen of Another State Ke 2°" O 2 | Incorporated and Principal Place as m4
Defendant (indicate Citizenship of Parties in Item ITf) of Business In Another State
Citizen or Subject of a O 3  K 3 Foreign Nation o6 O06
Foreign Country
IV. NATURE OF SUIT (piace an “¥" in One Box Onty) Click here for: Nature of Suit Code Descriptions,
L CONTRACT TORTS FORTEECUR EP ENA LT DARKER TOY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY = |0] 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
7 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam 31 USC
{J 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a})
0 140 Negotiable Instrument Liability CO) 367 Health Care/ GF 400 State Reapportionment
O 150 Recovery of Overpayment 70 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 7 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
CJ 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
O) 152 Recovery of Defaulted Liability CO) 368 Asbestos Personal Q 835 Patent - Abbreviated 0 460 Deportation
Student Loans 2 340 Marine Injury Product New Drug Application [© 470 Racketeer Infinenced and
(Exchides Veterans) (7 345 Marine Product Liability O 840 Trademark Corrupt Organizations
01 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR, AOCTAL SECURITY. O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 861 IA (1395fF} 0 490 Cable/Sat TV
O} 160 Stockholders’ Suits 1 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities!
O 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Manapement 0 863 DIWC/DIWW (405(2)) Exchange
CO 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
O 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act O 865 RSI (405¢p)) O 891 Agricultural Acts
1 362 Personal Injury - Product Liability CF 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
| REAL PROPERTY SL TS PRISONER PETITIONS —|0 790 Other Labor Litigation —_| COR RLAE TAN, Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: OC 791 Employee Retirement OF 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment O 510 Motions to Vacate OG 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land. 443 Housing! Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations C530 General O 950 Constitutionality of
[1 290 All Other Real Property |) 445 Amer. w/Disabilities -|. 535 Death Penalty IMMIGRATION State Statutes
Employment Other; 0) 462 Naturalization Application
O 446 Amer. w/Disabilities -|O 540 Mandamus & Other 0 465 Other Immigration
Other 0 550 Civil Rights Actions
O 448 Education O 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

¥. ORIGIN (Place an "X" in One Box Only)

PK1 Original O2 Removed from O 3  Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing oe not cite jurisdictional statutes untess diversity):
28 U.S.C. Section 1332

Brief description of cause:

Action of maritine worker against vessel owner.

VIT. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMANDS Tn excess of CHECK YES only if demanded in complaint:

VI. CAUSE OF ACTION

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: Sq Yes  (CINo
VOI. RELATED CASE(S)

IF ANY (Bee structions)’ Gp DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 1:19-cv-17774 Document1 Filed 09/09/19 Page 2 of 4 PagelD: 2

FREEDMAN AND LORRY, P.C.

BY: SCOTT A. PORTNER, ESQUIRE

IDENTIFICATION NO. 85314

1601 Market Street, Suite 1500

Philadelphia, PA 19103

(215) 925-8400 Attorney for Plaintiff

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

CAMDEN VICINAGE
WESLEY SPENCE : CIVIL ACTION
451 Anderson Drive :
Wilmington, DE 19801
VS.
HUMBOLDT BAY SHIPPING COMPANY : NO.
B.V. :
Leonard Springerlaan 17
9727 KB Groningen
The Netherlands
COMPLAINT
Jury Trial Demanded
1, Plaintiff Wesley Spence is a citizen and resident of the State of Delaware

residing at 451 Anderson Drive, Wilmington, Delaware, 19081.

2. Defendant Humboldt Bay Shipping Company B.V. is a corporation
organized and existing under the laws of The Netherlands with its primary place of
business located at Leonard Springerlaan 17, 9727 KB Groningen, The Netherlands.

3. The jurisdiction of this Court is invoked under 28 U.S.C. §1332, there
being diversity of citizenship between the parties and the amount in controversy,
exclusive of interest and costs, being in excess of One Hundred and Fifty Thousand

Dollars ($150,000.00).
Case 1:19-cv-17774 Document1 Filed 09/09/19 Page 3 of 4 PagelD: 3

4, On or about September 22, 2017 and at all times material hereto,
Defendant Humboldt Bay Shipping Company B.V. owned, managed, operated, possessed
and controlled the M/V Humboldt Bay.

5. On or about September 22, 2017 the M/V Humboldt Bay was in
navigable waters of the United States and was berthed at the Port of Wilmington,
Wilmington, Delaware.

6. On or about September 22, 2017, the Plaintiff Wesley Spence was
employed by Murphy Marine Services, Inc. in the capacity of longshoreman.

7. On or about September 22, 2017, the Plaintiff Wesley Spence was in the
course and scope of his employment and was physically moving steel plates on the
wooden decking of the lower hold of the M/V Humboldt Bay, for forklifts to operate
during the discharge process in order to provide a safe working surface for those forklifts
when he was caused to injure his cervical and lumbar spine and sustain the injuries
described herein,

8. The injuries sustained by Plaintiff Wesley Spence on or about September
22, 2017, as set forth below, were caused by the carelessness and negligence of
Defendant Humboldt Bay Shipping Company B.V., acting through its agents, servants,
workmen and employees, including the breach by said Defendant of its “turnover” and
“intervention” duties to the Plaintiff under Section 5(b) of the Longshore and Harbor
Workers’ Compensation Act, 33 U.S.C. Section 905(b).

9. By reason of the carelessness and negligence of the Defendant as
aforesaid, Plaintiff was caused to sustain serious injuries to his left knee including, but

not limited to, cervical disc herniations at C5-6, C6-7, lumbar disc herniation L5-S1,
Case 1:19-cv-17774 Document1 Filed 09/09/19 Page 4 of 4 PagelD: 4

lumbar radiculopathy, lumbar sprain and strain, cervical sprain and strain, aggravation
and exacerbation of pre-existing cervical and lumbar degenerative disc disease, the full
extent of which has not yet been determined, he sustained other orthopedic, neurological
and internal injuries; he sustained arthritic and vascular changes; he sustained severe
shock and injury to his nerves and nervous system; he has in the past required and may in
the future continue to require medicines, medical care and attention; he has in the past
been and may in the future be compelled to expend monies and incur obligations for such
care and attention; he has in the past suffered and may in the future continue to suffer
agonizing aches, pains and mental anguish; he has in the past been and may in the future
continue to be disabled from performing his usual duties, occupations and avocations.

WHEREFORE, Plaintiff Wesley Spence prays that judgment be entered against
Defendant Humboldt Bay Shipping Company, B.V., for a sum in excess of One Hundred
and Fifty Thousand Dollars ($150,000.00) in damages together with costs and interest
and bring this action to recover same.

FREEDMAN AND LORRY, P.C.

\oak Y Hu —

SCOTT A. PORTNER
Attorney for Plaintiff

BY:

 

Date: September 9, 2019
